Title: From Thomas Jefferson to Samuel Ward, 1 September 1793
From: Jefferson, Thomas
To: Ward, Samuel



Sir
Philadelphia Sep. 1. 1793.

I duly received your favor of Aug. 30. on the capture of the ship Jay by the British armed brig the Orestes. The circumstances mentioned in the affidavit of the Captain were certainly such as would justify the carrying the vessel into port for examination. However we must hope that he would be able to establish the property both of the ship and cargo to be American, in which case it is presumed that the courts of the country will do justice. In case however they should not, I have written to Mr. Pinckney (and now inclose to you the letter) desiring his patronage of their rights so far as the evidence shall establish them, and that he will endeavor to obtain from the government indemnification for the loss. Of this letter you will of course have no occasion to make use, but in the event of a denial of justice by the courts. I am respectfully Sir your most obedt. servt

Th: Jefferson

